In an action to recover damages for breach of contract, arising out of defendant’s sale to the plaintiffs of a house allegedly containing certain latent defects in construction, plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County, entered June 6, 1962 upon the court’s decision after a nonjury trial, in plaintiffs’ favor for $1,700 plus costs and disbursements. Judgment modified on the law and the facts by increasing to $3,100 the amount of plaintiffs’ recovery. As so modified, the judgment is affirmed, without costs. Findings of fact contained in the court’s decision which may be inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the record establishes that either through misconstruction of the testimony or through error in the computation of damages, the award to plaintiffs was approximately $1,400 less than it should have been. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.